Citation Nr: 0111905	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  97-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an earlier effective date for the award of 
service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1968 to 
August 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 decision by the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  In May 1992, the RO granted service connection for 
tinnitus, effective from September 11, 1991.  An expression 
of disagreement with this effective date was set forth by the 
veteran in a statement received in November 1992.  
Thereafter, by a January 1996 rating decision, the RO awarded 
an earlier effective date-September 13, 1990.  By an October 
1997 rating action, an effective date of September 13, 1989, 
was awarded.


FINDING OF FACT

A claim of service connection for tinnitus was not received 
until September 11, 1991.


CONCLUSION OF LAW

An earlier effective date for the award of service connection 
for tinnitus is not warranted.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The general rule with regard to the effective date of an 
award based on an original claim for VA benefits is that the 
effective date "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991); 
see also 38 C.F.R. § 3.400 (2000).  An exception to that rule 
applies only when an application for benefits is received 
within one year from the date of the veteran's discharge or 
release from service.  In that situation, the effective date 
of the award is made retroactive to "the day following the 
date of discharge or release . . . ."  38 U.S.C.A. 
§ 5110(b)(1) (West 1991); 38 C.F.R. § 3.400(b)(2) (2000).

In the veteran's case, it is maintained that the RO should 
have adjudicated a claim of service connection for tinnitus 
in 1973, and because such action was not taken, his claim of 
service connection remained pending and un-adjudicated from 
1973 to May 1992 when the issue was finally addressed by the 
RO.  Consequently, it is maintained that service connection 
should be granted from the date of his claim, which he 
asserts was made in 1973.

The Board recognizes that a claim was filed in June 1973, but 
it was not a claim of service connection for tinnitus.  The 
veteran specifically identified a "hearing condition" as 
the disability for which he sought service connection.  It 
was specifically noted that his "ear trouble started in 
service."  Service connection for hearing loss was therefore 
addressed in a July 1973 rating decision.  It was not until 
September 1991 that a claim of service connection for 
tinnitus was submitted.  Consequently, the Board finds that, 
because his claim of service connection was not filed within 
a year of his separation from service, the earliest date that 
should be assigned for the award of service connection is the 
date of claim-in this case, September 11, 1991.  Since the 
RO has awarded service connection from 1989, an effective 
date earlier than that awarded by the RO is not warranted.

The veteran has argued that his June 1973 claim should have 
been considered in conjunction with medical evidence received 
in July 1973 as representing a claim of service connection 
for tinnitus.  The Board disagrees.  Evidence was received in 
July 1973 from L. J. Nowinski, D.O., to the effect that the 
veteran had been seen in September and December 1972 for 
complaints of tinnitus.  It was noted that, when seen in 
September 1972, the veteran had had tinnitus of 3 days' 
duration.  It was opined that it may have been present before 
that time, but that it drastically worsened approximately 
September 23, 1972.  While medical evidence submitted in 
conjunction with a claim might indeed imply that service 
connection should be considered, and therefore could be 
construed as representing an application for benefits, even 
when this evidence is read in a light most favorable to the 
veteran's position, a claim of service connection may not be 
inferred.  

Dr. Nowinski reported that the veteran had had tinnitus for 3 
days, maybe longer, when the veteran was first seen in 
September 1972, more than a year after the veteran's 
separation from service.  Dr. Nowinski did not suggest that 
the problem began during the veteran's military service or 
that it was otherwise attributable thereto.  Consequently, 
the Board finds that the evidence presented did not represent 
a claim.  This is so in large measure because a "claim" is 
a written communication that requests a determination of 
entitlement or evidences a belief in entitlement to a certain 
benefit.  38 C.F.R. § 3.1 (2000).  As noted above, certain 
written evidence may imply a claim for a benefit, but Dr. 
Nowinski's evidence does not.  An inference that tinnitus was 
attributable to military service may not be made from the 
information provided by Dr. Nowinski.  Indeed, implicit in 
the evidence was that the tinnitus was not a problem for the 
veteran until more than a year after his release from active 
duty.  

Given that tinnitus was not specifically identified in the 
June 1973 claim, and because the medical evidence presented 
did not suggest a claim for service-connected benefit, the 
Board finds that the veteran's first claim of service 
connection for tinnitus was not made until 1991.  By 
application of 38 U.S.C.A. § 5110, an effective date earlier 
than that awarded by the RO is not warranted.  

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096, which became effective during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

Under the Act, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103).  In this case, the veteran and his 
representative were notified in a December 1997 supplemental 
statement of the case of the provisions affecting the 
establishment of effective dates.  These provisions address 
the key issue in this case, which is the appropriate 
effective date for the grant of service connection.  
It bears emphasis that the new law was expressly intended to 
overturn a decision of the Court that dealt with original 
service connection claims (Morton), not to alter the 
effective date rules contained in title 38 of the United 
States Code and title 38 of the Code of Federal Regulations.  
There is no indication in the record that there is evidence 
that could be secured that would alter in the least the 
record upon which this appeal turns.  Thus, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

